ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-164, concluding that FERNANDO REGOJO of UNION CITY, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.15(b) (failure to promptly pay funds to third parties), RPC 1.15(d), and Rule 1:21-6(b) (recordkeeping violations);
And the Disciplinary Review Board having concluded that for a period of two years respondent should be required to submit to the Office of Attorney Ethics quarterly trust account reconciliations by an approved certified public accountant;
*68And good cause appearing;
It is ORDERED that FERNANDO REGOJO is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly trust account reconciliations prepared by a certified public accountant approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.